NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



PAUL ROYSTER, DOC #C07088,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-2050
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.140(b)(1)(D) from the Circuit Court for
Manatee County; Edward Nicholas, Judge.


PER CURIAM.


             Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.